Exhibit 10.2

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (the “Agreement”) is made as of the 11th day of
February, 2005, by and among MYSPACE, INC., a Delaware corporation (the
”Corporation”), INTERMIX MEDIA, INC., a Delaware corporation (including any
successor in interest thereto, ”Intermix”), MYSPACE VENTURES, LLC, a California
limited liability company (“MSV”), REDPOINT VENTURES I, L.P., a Delaware limited
partnership (“Redpoint LP I”), REDPOINT ASSOCIATES I, LLC, a Delaware limited
liability company (“Redpoint LLC I”), REDPOINT VENTURES II, L.P., a Delaware
limited partnership (“Redpoint LP II”), REDPOINT ASSOCIATES II, LLC, a Delaware
limited liability company (“Redpoint LLC II”), REDPOINT TECHNOLOGY PARTNERS Q-1,
L.P., a Delaware limited partnership (“Redpoint Technology Q-1”), and REDPOINT
TECHNOLOGY PARTNERS A-1, L.P., a Delaware limited partnership (“Redpoint
Technology A-1,” and together with Redpoint LP I, Redpoint LLC I, Redpoint LP
II, Redpoint LLC II and Redpoint Technology Q-1, “Redpoint”). Intermix, MSV and
Redpoint, together with any subsequent holders of Common Stock (as defined
below) or Series A Preferred Stock (as defined below) that become parties to
this Agreement, are collectively referred to herein as the “Stockholders.” The
addresses of the Corporation and current Stockholders are listed on Exhibit A
hereto.

 

RECITALS

 

A. The Corporation is in the business of owning and operating an Internet web
site known as “myspace.com.”

 

B. Each Stockholder owns, or will own as of the date hereof, directly or
indirectly, the shares of Common Stock and/or Series A Preferred Stock set forth
opposite such Stockholder’s name on Schedule 1 hereto, as it may be amended from
time to time.

 

C. As of the date hereof, the Corporation is issuing and selling 870,171 shares
of Series A Preferred Stock and 1,137,624 shares of Common Stock to Redpoint
(collectively, the “Redpoint Shares”) pursuant to a Series A Preferred and
Common Stock Purchase Agreement by and among Redpoint and the Corporation of
even date herewith (the “Stock Purchase Agreement”).

 

D. The execution and delivery of this Agreement is a condition to the closing of
the issuance and sale of the Redpoint Shares pursuant to the Stock Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises set forth above and the
covenants set forth herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1

DEFINITIONS

 

(a) “Affiliate” means (i) with respect to any individual, (A) a spouse or
descendant, through blood or adoption, of such individual, (B) any trust, family
partnership or limited liability company whose beneficiaries shall primarily be
such individual and/or such individual’s spouse and/or any Person related by
blood or adoption to such individual or such individual’s

 



--------------------------------------------------------------------------------

spouse, and (C) the estate or heirs of such individual, and (ii) with respect to
any Person that is not an individual, any other Person that, directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, such Person and/or one or more Affiliates thereof.

 

(b) “Annual Plan” means, for each fiscal year of the Corporation, an annual
updated consolidated business and strategic budget and plan (which budget and
plan shall specify which line items are operational items and which line items
are strategic items), including cash flow and other financial projections
(setting forth in detail the assumptions therefor) on a monthly basis for the
Corporation for the applicable fiscal year of the Corporation. The Annual Plan
for each year will also contain performance criteria for employee bonuses for
such year.

 

(c) “Board” means the board of directors of the Corporation.

 

(d) “Certificate” means the Certificate of Incorporation of the Corporation, as
the same may be amended from time to time.

 

(e) “Change of Control of Intermix” means the occurrence of any of the following
events:

 

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of Intermix that represent 50% or more of the
combined voting power of Intermix’s then outstanding voting securities; or

 

(ii) any merger, consolidation, reorganization, or business combination or sale
or other disposition of all or substantially all of Intermix’s assets, other
than any such transaction which results in the Intermix’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of
Intermix or the person that, as a result of the transaction, controls, directly
or indirectly, Intermix or owns, directly or indirectly, all or substantially
all of Intermix’s assets or otherwise succeeds to the business of Intermix
(Intermix or such person, the “Successor Entity”)) directly or indirectly, at
least 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction.

 

(f) “Common Stock” means shares of the common stock, par value $0.001 per share,
of the Corporation.

 

(g) “Common Stock Equivalents” means securities convertible into, or
exchangeable for, or exerciseable into, shares of Common Stock (including,
without limitation, the Series A Preferred Stock).

 

(h) “Contribution Agreement” means that certain Contribution Agreement, dated as
of the date hereof, by and between the Corporation, Intermix, MSV and Social
Labs LLC, a Delaware limited liability company.

 

2



--------------------------------------------------------------------------------

(i) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies (investment or
otherwise) of a Person, whether through ownership of voting securities, by
contract or otherwise.

 

(j) “Equity Incentive Plan” means the Corporation’s 2005 Equity Incentive Plan,
as in effect on the date hereof (including with respect to the amount of shares
of Common Stock issuable thereunder as of the date hereof).

 

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(l) “Intermix Rights Period” means any period during which Intermix (i) directly
or indirectly holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like) or (ii) is required to
account for its equity interest in the Corporation under the equity method of
accounting under generally accepted accounting principles or under applicable
financial reporting requirements of the Securities and Exchange Commission.

 

(m) “Person” shall be construed broadly and shall include, without limitation,
an individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

(n) “Preferred Stock” means shares of preferred stock, par value $0.001 per
share, of the Corporation.

 

(o) “Qualified IPO” means the sale, in an Underwritten Offering, of Common Stock
for a purchase price per share of not less than $17.25 (as adjusted for any
stock splits, reverse stock splits, stock dividends, recapitalizations and the
like) resulting in gross proceeds to the Corporation of not less than
$20,000,000 other than any offering made in connection with a compensatory
benefit plan or an acquisition transaction, including a transaction subject to
Rule 145 under the Securities Act.

 

(p) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

(q) “Series A Preferred Stock” means the Series A Convertible Preferred Stock,
par value $0.001 per share, of the Corporation.

 

(r) “Stockholder’s Shares” or “Shares” means all shares of the Corporation’s
capital stock now owned or subsequently acquired by a Stockholder (including,
without limitation, shares of Common Stock and Series A Preferred Stock).

 

(s) “Stockholder” means each party to this Agreement (other than the
Corporation) and any other Person who executes, and agrees to bound by the terms
of this Agreement.

 

(t) “Underwritten Offering” means a registration under the Securities Act, in
which securities of the Corporation are sold to an underwriter on a firm
commitment basis for reoffering to the public.

 

3



--------------------------------------------------------------------------------

(u) The words “sale,” “sell,” “transfer” and the like shall include any
disposition by way of transfer with or without consideration, to any persons for
any purpose and include without limitation, public or private offerings.

 

ARTICLE 2

TRANSFERS; NOTICE; RIGHT OF FIRST REFUSAL; RIGHT OF CO-SALE

 

2.1 General Restriction on Shares. During the term of this Agreement, all of a
Stockholder’s Shares shall be subject to the terms of this Agreement. No
Stockholder shall transfer, sell, assign or otherwise dispose (each, a
“Transfer”) any Shares other than pursuant to the terms of this Agreement, and
any Transfers in violation of this Agreement shall be null and void. All
Transfers of Shares shall be subject to compliance with state and federal
securities laws, and in the event of a Transfer that is not pursuant to an
effective registration statement the Corporation may require the transferor to
provide the Corporation with an opinion of counsel reasonably satisfactory to
the Corporation to the effect that such Transfer does not require registration
under the Securities Act. Without limiting the generality of the foregoing,
Intermix shall not Transfer (by way of dividend or otherwise) any of the Shares
held by it to Intermix’s shareholders if such Transfer would cause the
Corporation to become subject to the reporting requirements under the Exchange
Act.

 

2.2 Notice Provisions; Contents Thereof. If any Stockholder (each, a
“Transferring Stockholder”) proposes to Transfer to any Person any Shares (the
“Transfer Shares”) in one or more related transactions, then, except as provided
in Section 2.7 hereof, the Transferring Stockholder shall promptly give written
notice (the “Notice”) to the other Stockholders (collectively, the “Transfer
Offerees”) and the Corporation of such proposed Transfer. The Notice shall
describe in reasonable detail the proposed Transfer including, without
limitation: (a) the number of Transfer Shares to be Transferred; (b) the nature
of such Transfer and the amount and form of consideration to be paid; (c) the
name and address of each prospective purchaser or transferee; and (d) any other
material terms and conditions upon which such Transfer is to be made, along with
copies of all material, proposed agreements relating to such Transfer, including
but not limited to, purchase agreements, voting or proxy agreements, and other
agreements or documents requested by a Transfer Offeree.

 

2.3 Right of First Refusal.

 

2.3.1 Within fifteen (15) calendar days of its receipt of the Notice, the
Corporation shall notify the Transferring Stockholder and the Transfer Offerees
of the Corporation’s intent to purchase some or all of the Transfer Shares at
the same price and upon the same terms upon which the Transferring Stockholder
is proposing to dispose of such Transfer Shares, and, subject to Section 2.3.3
below, the Transferring Stockholder shall sell to the Corporation the Transfer
Shares pursuant to such proposed terms. If the Corporation fails or declines to
exercise fully its right of first refusal as described in the immediately
preceding sentence, the Transferring Stockholder shall promptly deliver a notice
thereof setting forth the number of Transfer Shares that the Corporation has
elected not to purchase (the “Transfer Offeree Notice”) to the Transfer
Offerees, and the Transfer Offerees may elect to purchase the

 

4



--------------------------------------------------------------------------------

Transfer Shares that the Corporation has elected not to purchase at the same
price and upon the same terms which the Transferring Stockholder is proposing to
dispose of such Transfer Shares by delivering a written notice (an “Acceptance
Notice”) of such election to the Transferring Stockholder within fifteen (15)
days of receipt of the Transfer Offeree Notice. Each Transfer Offeree that
elects to deliver an Acceptance Notice shall specify in the Acceptance Notice
the number of Transfer Shares that such Transfer Offeree is willing to acquire
(which may be in excess of (but not less than) such Transfer Offeree’s Pro Rata
Share). If the Transfer Offerees elect to purchase in the aggregate all of the
Transfer Shares specified in the Transfer Offeree Notice, each such Transfer
Offeree so electing shall be entitled and obligated to purchase, on the terms
set forth in the Notice, a number of Transfer Shares equal to the sum of (a) the
amount of such Transfer Offeree’s Pro Rata Share of Transfer Shares not being
purchased by the Corporation, and (b) to the extent a Transfer Offeree elected
to purchase more than its Pro Rata Share of Transfer Shares not being purchased
by the Corporation, the lesser of (i) such Transfer Offeree’s proportionate
share of any remaining Transfer Shares to be Transferred other than those
Transfer Shares to be purchased by accepting Offer Transferees pursuant to
clause (a) above (based upon the relative Pro Rata Share of each Transfer
Offeree electing to purchase more than its Pro Rata Share of Transfer Shares not
being purchased by the Corporation), or (ii) that number of Transfer Shares
equal to the number of shares such Transfer Offeree elected to purchase minus
such Transfer Offeree’s Pro Rata Share of Transfer Shares not being purchased by
the Corporation (it being understood that the allocation procedures contemplated
by this clause (ii) shall be repeated until all Transfer Shares have been
allocated). Each Transfer Offeree’s “Pro Rata Share” shall mean the ratio,
calculated in accordance with Section 2.6, of the number of shares of Common
Stock of the Corporation held by the Transfer Offeree on the date of the
Transfer Offeree Notice divided by the total number of shares of Common Stock of
the Corporation held by all of the Transfer Offerees on the date of the Transfer
Offeree Notice.

 

2.3.2 Each Transfer Offeree shall be entitled to apportion its Pro Rata Share to
be purchased pursuant to this Section 2.3 among its Permitted Transferees (as
defined in Section 2.7), provided that the Transfer Offeree notifies the
Transferring Stockholder of such allocation.

 

2.3.3 In the event the Corporation and/or all or part of the Transfer Offerees,
as applicable, fail to subscribe for all of the Transfer Shares pursuant to
Section 2.3.1, then the Transferring Stockholder shall not be required to sell
any of the Transferred Shares to the Corporation or any of the Transfer Offerees
and, subject to Section 2.4, the Transferring Stockholder may Transfer all (but
not less than all) of the Transfer Shares to third parties pursuant to Section
2.5 at the same price and upon the same terms and conditions specified in the
Notice; provided, however, that in the event such Transfer Shares are not sold
within ninety (90) calendar days of the date of the Notice, such Transfer Shares
shall once again be subject to the right of first refusal and right of co-sale
as provided for in Sections 2.3 and 2.4 of this Agreement.

 

2.3.4 Should the purchase price specified in the Notice be payable in property
other than cash, the Corporation and/or the Transfer Offerees shall have the
option to pay the purchase price contemplated by Section 2.3 in the form of cash
equal in amount to the value of such property. If the Transferring Stockholder
and the Corporation cannot agree on such cash value within ten (10) days after
receipt by the Corporation and the Transfer Offerees of the Notice, the
valuation shall be made by an independent appraiser of recognized standing
selected

 

5



--------------------------------------------------------------------------------

by the Transferring Stockholder and the Corporation or, if they cannot agree on
an appraiser within twenty (20) days after receipt by the Corporation and the
Transfer Offerees of the Notice, each shall select an independent appraiser of
recognized standing and the two appraisers shall designate a third independent
appraiser of recognized standing, whose appraisal shall be determinative of such
value. The cost of such appraisal shall be shared equally by the Transferring
Stockholder, on the one hand, and the Corporation and/or the Transfer Offerees
(based on the relative amounts of Transfer Shares being purchased by the
Corporation and the Transfer Offerees), on the other hand. If this Section 2.3.4
is applicable, then the time periods contemplated by Section 2.3.1 and Section
2.3.3 shall be deemed to commence on the date that the valuation contemplated by
this Section 2.3.4 is determined.

 

2.4 Right of Co-Sale.

 

2.4.1 Co-Sale Obligations.

 

(a) If any Stockholder (or a direct or indirect transferee thereof) proposes to
Transfer to any Person other than a Permitted Transferee any Transfer Shares in
one or more related transactions, and the right of first refusal set forth in
Section 2.3 above was not fully exercised (such that all Transfer Shares
proposed to be transferred will not be Transferred to the Corporation and/or the
Transfer Offerees), then the Transferring Stockholder will, via written notice,
inform the other Stockholders (each, a “Co-Sale Stockholder”) and the
Corporation of such fact and permit each Co-Sale Stockholder to participate in
the Transfer of such Transfer Shares at the same price, and upon the same terms
and conditions specified in the Notice in accordance with the provisions of this
Section 2.4 herein. Such written notice is hereinafter referred to as the
“Co-Sale Notice.”

 

(b) The Co-Sale Notice: (i) shall specify the number of Transfer Shares to be
Transferred by the Transferring Stockholder, the sale price, the purchasers and
all other terms of the Transfer; (ii) shall be titled “Co-Sale Notice”; and
(iii) shall be delivered to each Stockholder and the Corporation within seven
(7) calendar days after the Corporation and all Transfer Offerees exercise or
decline to exercise their right of first refusal, as set forth in Section 2.3
above.

 

2.4.2 Right of Co-Sale. No later than fifteen (15) calendar days after its
receipt of the Co-Sale Notice, each Co-Sale Stockholder shall notify the
Transferring Stockholder of such Co-Sale Stockholder’s intent to sell to the
prospective purchaser of the Transferring Stockholder’s Transfer Shares all or
any part of such Co-Sale Stockholder’s Co-Sale Allocation (as defined below)
pursuant to the terms the Transferring Stockholder proposes to Transfer its
Transfer Shares. For purposes of this Section 2.4.2, each Co-Sale Stockholder’s
“Co-Sale Allocation” with respect to each Transfer of Transfer Shares by the
Transferring Stockholder shall be equal to the product obtained by multiplying
(a) the total number of Transfer Shares being Transferred by the Transferring
Stockholder by (b) a fraction, calculated in accordance with Section 2.6, the
numerator of which shall be the total number of shares of Common Stock of the
Corporation held by such Co-Sale Stockholder on the date of the Co-Sale Notice,
and the denominator of which shall be the total number of shares of Common Stock
of the Corporation held by all Co-Sale Stockholders and the Transferring
Stockholder on the date of the Co-Sale Notice. If such Co-Sale Stockholder
elects to Transfer to the prospective purchaser all or any

 

6



--------------------------------------------------------------------------------

portion of such Co-Sale Stockholder’s Co-Sale Allocation, then the Transferring
Stockholder shall assign to such Co-Sale Stockholder as much of the Transferring
Stockholder’s interest in the agreement for the sale of the Transfer Shares as
such Co-Sale Stockholder shall be entitled to pursuant to the terms hereof.

 

2.4.3 Delivery Requirements. Each Co-Sale Stockholder shall effect its
participation in the Transferring Stockholder’s sale of Transfer Shares pursuant
to Section 2.4 by promptly delivering to the Transferring Stockholder for
Transfer to the prospective purchaser:

 

(a) one or more certificates, properly endorsed for Transfer, which represent
that number of Shares which such Co-Sale Stockholder elects to sell; and

 

(b) an Assignment Separate from Certificate, via facsimile or otherwise, which
represents such Co-Sale Stockholder’s Co-Sale Allocation (or applicable portion
thereof).

 

The Corporation agrees to effect any such assignment concurrent with the actual
transfer of such Transfer Shares to the purchaser.

 

2.4.4 Transfer of Shares; Remittance of Sale Proceeds. The stock certificate or
certificates that any Co-Sale Stockholder delivers to the Transferring
Stockholder pursuant to Section 2.4.3 shall be Transferred to the prospective
purchaser in consummation of the sale of the Transfer Shares pursuant to the
terms and conditions specified in the Notice, and the Transferring Stockholder
shall concurrently therewith remit to such Co-Sale Stockholder that portion of
the sale proceeds to which such Co-Sale Stockholder is entitled by reason of its
participation in such sale by wire transfer of immediately available funds to an
account designated by such Co-Sale Stockholder. To the extent that any
prospective purchaser prohibits such assignment or otherwise refuses to purchase
shares or other securities from a Co-Sale Stockholder exercising its rights of
co-sale hereunder, the Transferring Stockholder shall not sell to such
prospective purchaser or purchasers any Transfer Shares unless and until,
simultaneously with such sale, the Transferring Stockholder shall purchase such
shares or other securities from the Co-Sale Stockholders on the same terms as
described in the Notice.

 

2.5 Subsequent Sales. The exercise or non-exercise of the rights of the
Corporation, a Transfer Offeree or a Co-Sale Stockholder hereunder to
participate in one or more sales of Transfer Shares made by the Transferring
Stockholder shall not adversely affect the Corporation’s, such Transfer
Offeree’s or such Co-Sale Stockholder’s rights to participate in subsequent
sales of the Transferring Stockholder’s Shares subject to the terms of this
Agreement pursuant to Section 2.1 hereof.

 

2.6 Methodology for Calculations. For purposes of this Agreement, the proposed
Transfer of a Common Stock Equivalent shall be treated as the proposed Transfer
of the shares of Common Stock into which such Common Stock Equivalent can be
converted, exchanged, or exercised. Unless otherwise specifically provided, for
purposes of all calculations under this Agreement (including, without
limitation, determining the amount of outstanding Common Stock as of any date,
the amount of Common Stock owned by any Person, and the percentage of
outstanding Common Stock owned by any Person), all Common Stock into which any
Common Stock Equivalents are convertible, exchangeable or exercisable shall be
deemed to be

 

7



--------------------------------------------------------------------------------

outstanding as of the date of calculation (and held by the holder of such Common
Stock Equivalents).

 

2.7 Exempt Transfers of Transferring Stockholder’s Stock. Notwithstanding the
foregoing, but subject to Section 2.1 above, the right of first refusal of the
Corporation and the Transfer Offerees under Section 2.3 and the right of co-sale
of the Co-Sale Stockholders under this Section 2.4 shall not apply to:

 

(a) any Transfer by a Transferring Stockholder to the Transferring Stockholder’s
Affiliates or any Transfer by way of bequest or inheritance upon death (any
transferee pursuant to this clause (a), a “Permitted Transferee”);

 

(b) any Transfer of Shares pursuant to the provisions of Article 7 of this
Agreement;

 

(c) any pledge of Transfer Shares made pursuant to a bona fide loan transaction
that creates a mere security interest; or

 

(d) any Transfer to the Corporation;

 

provided, however, that any pledgee or transferee (other than the Corporation)
shall agree in writing to be bound by and comply with all provisions hereof.
Notwithstanding the preceding sentence, the Transferring Stockholder shall
inform the Corporation of any such Transfer prior to effecting it. Such
Transferred Transfer Shares shall remain “Shares” hereunder, and such transferee
or donee shall execute the Joinder Agreement and shall be treated as a
“Stockholder” for purposes of this Agreement.

 

ARTICLE 3

PREEMPTIVE RIGHTS

 

3.1 Preemptive Rights.

 

Except for Excluded Securities (as hereinafter defined), the Corporation shall
not issue, sell, or exchange, or agree to issue, sell, or exchange
(collectively, “Issue,” and any issuance, sale, or exchange resulting therefrom,
an “Issuance”) (a) any shares of capital stock of the Corporation or any of its
subsidiaries or (b) any other equity security of the Corporation, including,
without limitation, any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire any capital stock or other equity security of the
Corporation, unless, in each case, the Corporation shall have first given
written notice (the “Article 3 Notice”) to each Stockholder (each, an “Article 3
Offeree”) (so long as, in each case, such Stockholder directly or indirectly
through its Affiliates owns at least 1,000,000 shares of Common Stock (on an as
converted and as exercised basis) and has not previously forfeited its rights
under this Article 3 pursuant to Section 3.3 below) that shall (i) state the
Corporation’s intention to sell any of the securities described in (a) and/or
(b) above, the amount to be issued, sold, or exchanged, the terms of such
securities, the purchase price therefor, and a summary of the other material
terms of the proposed issuance, sale, or exchange and (ii) offer (an “Article 3
Offer”) to Issue to each Article 3 Offeree such Article 3 Offeree’s
Proportionate Percentage (as defined below) of such securities (with respect to
each Article 3 Offeree, the “Offered Securities”) upon the terms and

 

8



--------------------------------------------------------------------------------

subject to the conditions set forth in the Article 3 Notice, which Article 3
Offer by its terms shall remain open for a period of twenty (20) days from the
date it is delivered by the Corporation to the Article 3 Offerees (and, to the
extent the Article 3 Offer is accepted during such twenty (20)-day period, until
the closing of the Issuance contemplated by the Article 3 Offer). “Proportionate
Percentage” for the purposes of this Section shall mean the quotient, determined
in accordance with Section 2.6, obtained by dividing (x) the number of shares of
Common Stock owned by the Article 3 Offeree, by (y) the total number of shares
of Common Stock owned by all of the Article 3 Offerees on the date of the
Article 3 Offer. Each Article 3 Offeree shall be entitled to apportion its
Offered Securities among its Permitted Transferees.

 

3.2 Notice of Acceptance.

 

Notice of an Article 3 Offeree’s intention to accept an Article 3 Offer, in
whole or in part, shall be evidenced in writing signed by such party and
delivered to the Corporation prior to the end of the twenty (20)-day period of
such Article 3 Offer (each, an “Article 3 Notice of Acceptance”), setting forth
the portion of the Offered Securities that the Article 3 Offeree elects to
purchase.

 

3.3 Failure to Fully Subscribe.

 

In the event that an Article 3 Notice of Acceptance is not given by any Article
3 Offeree in respect of all of the Offered Securities (a “Non-Fully Subscribing
Offeree”), then (a) the other Article 3 Offerees shall each have the right and
option exercisable for a period of five (5) days commencing upon the expiration
of the Article 3 Offer to purchase the amount of remaining Offered Securities
equal to its Proportionate Percentage of such securities (treating only the
remaining Article 3 Offerees as Article 3 Offerees for these purposes) or such
other amount as may be agreed upon by such Article 3 Offerees and (b) the
Non-Fully Subscribing Offeree shall forfeit its preemptive rights set forth in
this Article 3 with respect to future Issuances by the Corporation.

 

3.4 Corporation’s Right to Issue.

 

3.4.1 In the event that the Article 3 Offerees do not elect to purchase all the
Offered Securities in accordance with Sections 3.2 and 3.3 above, the
Corporation shall have ninety (90) calendar days following the earlier of (a)
delivery of the Article 3 Notice of Acceptance or the expiration of the five
(5)-day period referred to in Section 3.3, as applicable, or (b) the twenty
(20)-day period referred to in Section 3.2 above, if no Article 3 Notice of
Acceptance is delivered, to Issue all or any part of such remaining Offered
Securities to any other Person(s) (the “Other Buyers”), but only at a price not
less than the price, and on terms no more favorable to the Other Buyers than the
terms, stated in the Article 3 Offer Notice.

 

3.4.2 If the Corporation does not consummate the Issuance of all or part of the
remaining Offered Securities to the Other Buyers within such ninety (90)-day
period, the right provided hereunder shall be deemed to be revived and such
securities shall not be offered unless first re-offered to each Article 3
Offeree in accordance with this Article 3.

 

3.4.3 Within thirty (30) days of the closing of the Issuance to the Other Buyers
of all or part of the remaining Offered Securities (or, at the request of any
Article 3 Offeree,

 

9



--------------------------------------------------------------------------------

contemporaneously with such closing), each Article 3 Offeree shall purchase from
the Corporation, and the Corporation shall Issue to each such Article 3 Offeree
(or any permitted transferee(s) designated by it), the Offered Securities that
the Article 3 Offeree committed to purchase pursuant to Sections 3.2 and 3.3, on
the terms specified in the Article 3 Offer. The purchase by an Article 3 Offeree
of any Offered Securities is subject in all cases to the execution and delivery
by the Corporation and the Article 3 Offeree of a purchase agreement relating to
such Offered Securities in form and substance similar in all material respects
to the extent applicable to that executed and delivered between the Corporation
and the Other Buyers.

 

3.5 Excluded Securities.

 

For purposes of this Article 3, “Excluded Securities” shall mean: (a) securities
issued pursuant to the Stock Purchase Agreement; (b) shares of Common Stock
issued or issuable upon conversion of the Series A Preferred Stock; (c) any
capital stock issued as a stock dividend or upon any stock split or other
subdivision or combination of shares of the Corporation’s capital stock; (d)
shares of Common Stock issued in any Qualified IPO; (e) shares of Common Stock
or Common Stock Equivalents issuable or issued to employees or directors of the
Corporation or consultants providing bona fide services to the Corporation
pursuant to the Equity Incentive Plan; (f) securities issued pursuant to any
Common Stock Equivalents provided that the Corporation shall have complied with
the preemptive rights established by this Article 3 with respect to the initial
sale or grant by the Corporation of such Common Stock Equivalents; and/or (g)
shares of Common Stock or Common Stock Equivalents issued pursuant to or in
connection with (1) any equipment loan or leasing arrangement, real property
leasing arrangement or debt financing from a bank or similar financial
institution and/or (2) in connection with strategic transactions involving the
Corporation and other entities, including (A) acquisitions (of assets or equity
interests), mergers and/or consolidations, (B) joint ventures, manufacturing,
marketing or distribution agreements, or (C) technology transfer or development
arrangements, provided that such issuance is approved by the Board and/or (3) a
merger or consolidation or acquisition of any other entity or assets thereof
that is approved by the Board; provided that so long as the Redpoint Designation
Period (as defined below) is still in effect, issuances in reliance on this
Section 3.5(g) shall not exceed 400,000 shares of Common Stock or Common Stock
Equivalents (as adjusted for any stock splits, reverse stock splits, stock
dividends, recapitalizations and the like) in any single transaction or series
of related transactions unless such transaction or series of related
transactions is approved by the Board, including the affirmative vote of the
Redpoint Director (in which case such limitation shall not apply).

 

3.6 Right to Purchase Additional Securities.

 

3.6.1 The Corporation shall not Issue any Special Securities (as defined below)
unless the Corporation shall have first complied with the provisions of this
Section 3.6. If the Corporation proposes to Issue any Special Securities, it
shall, prior to any such Issuance, give written notice to Intermix (so long as
Intermix directly or indirectly through its Affiliates owns more than fifty
percent (50%) of the Common Stock of the Corporation (calculated in accordance
with Section 2.6 and after giving effect to the maximum number of Intermix
Increasing Securities that Intermix may be entitled to purchase pursuant to
Section 3.6.2 below) (the “Intermix Special Securities Notice”) that shall (a)
state the Corporation’s intention to sell the Special Securities, the amount to
be issued, sold or exchanged, the terms of the Special

 

10



--------------------------------------------------------------------------------

Securities, the purchase price therefor, and a summary of the other material
terms of the proposed issuance, sale or exchange and (b) offer (the “Intermix
Special Securities Offer”) to Issue to Intermix an equal number (and type) of
Special Securities (the “Intermix Special Securities”) at the Intermix Special
Securities Purchase Price (as defined in Section 3.6.3 below), which offer shall
remain open for a period of fifteen (15) days following the date the Intermix
Special Securities Purchase Price is determined pursuant to Section 3.6.3 (and,
to the extent the Intermix Special Securities Offer is accepted during such
fifteen (15)-day period, until the closing of the Issuance contemplated by the
Intermix Special Securities Offer). “Special Securities” shall mean for purposes
of this Section 3.6 any securities that the Corporation proposes to Issue that
are described in subsection (g) of the definition of “Excluded Securities” in
Section 3.5 above.

 

3.6.2 Except as set forth in Section 3.6.2(b) below, if any outstanding Common
Stock Equivalents become exercisable, convertible or exchangeable into a greater
number of shares of Common Stock after the date hereof (other than as a result
of stock splits, reverse stock splits, stock dividends, recapitalizations and
the like that do not result in a change of any Stockholder’s percentage
ownership of outstanding Common Stock calculated in accordance with Section 2.6)
including, without limitation, as a result any anti-dilution adjustment with
respect to the Series A Preferred Stock (the event giving rise to any such
change in the number of shares of Common Stock underlying such Common Stock
Equivalents being hereafter referred to as the “Adjustment Event”), then
Intermix shall have the right to purchase, at the Intermix Increasing Securities
Purchase Price (as defined in Section 3.6.3 below), a number of shares (such
shares being the “Intermix Increasing Securities”) of the Adjustment Securities
(as defined below) from the Corporation such that following such purchase (and
any Adjustment Event(s) that may result from Intermix’s purchase of Intermix
Increasing Securities) Intermix continues to have the same Section 3.6 Pro Rata
Share as Intermix had immediately prior to such Adjustment Event. “Section 3.6
Pro Rata Share” shall mean (x) the number of shares of Common Stock (calculated
in accordance with Section 2.6) held by Intermix, divided by (y) the number of
shares of Common Stock (calculated in accordance with Section 2.6) of the
Corporation then outstanding. The Corporation shall notify Intermix of the
occurrence of an Adjustment Event and its calculation of the number of Intermix
Increasing Securities within two business days of the date of the Adjustment
Event (the “Increasing Securities Notice”), and Intermix may exercise its right
to acquire the Intermix Increasing Securities at any time during the fifteen
(15) day period following the determination of the Intermix Increasing
Securities Purchase Price for the Intermix Increasing Securities pursuant to
Section 3.6.3. For purposes of Section 3.6, “Adjustment Securities” shall be the
class and series of capital stock or other securities the issuance of which
caused the Adjustment Event (by way of illustration and not limitation, if an
issuance of Series B Preferred Stock causes an anti-dilution adjustment with
respect to the conversion price of the Series A Preferred Stock, and such
adjustment is an Adjustment Event, the Adjustment Securities would be Series B
Preferred Stock).

 

(b) Notwithstanding anything to the contrary set forth in Section 3.6.2(a) or
otherwise herein, Section 3.6.2(a) shall not apply with respect to any
particular Adjustment Event if either (i) such Adjustment Event results from an
Issuance of Offered Securities as to which (x) Intermix had a right of first
offer pursuant to Section 3.1 hereof and (y) Intermix did not exercise in full
its right to purchase its full Proportionate Percentage of the Offered
Securities, or (ii) Intermix’s Section 3.6 Pro Rata Share immediately prior to
the

 

11



--------------------------------------------------------------------------------

Adjustment Event (taking into account for such purpose any Offered Securities
purchased, or to be purchased, by Intermix pursuant to Section 3 above or
otherwise in connection with such Adjustment Event) is less than or equal to
Intermix’s Section 3.6 Pro Rata Share immediately following the Adjustment Event
(taking into account for such purpose any Offered Securities purchased, or to be
purchased, by Intermix pursuant to Section 3.1).

 

3.6.3 The purchase price for the Intermix Special Securities (the “Intermix
Special Securities Purchase Price”) or the Intermix Increasing Securities (the
“Intermix Increasing Securities Purchase Price”) shall be the fair market value
of such Intermix Special Securities or Intermix Increasing Securities, as
applicable, as determined by mutual agreement of Intermix and a majority of
disinterested directors of the Corporation (it being understood that the
Intermix Directors and the At-Large Director shall not be considered
disinterested directors for purposes of this Section 3.6.3); provided, however,
that if Adjustment Securities that give rise to an Adjustment Event are issued
for equity financing purposes, then the Intermix Increasing Securities Price per
share of Intermix Increasing Securities shall be equal to the price per share
paid by the investors in such equity financing for the Adjustment Securities.
Intermix and the disinterested directors shall use their good faith efforts to
agree upon the applicable purchase price. In each case, if Intermix and a
majority of disinterested directors of the Corporation cannot agree on such
purchase price within ten (10) days after the date Intermix receives the
Intermix Special Securities Notice or the Increasing Securities Notice (or, if
earlier, within ten (10) days of the date that Intermix notifies the Corporation
that it has become aware of an event triggering its rights under Section 3.6),
as applicable, the valuation shall be made by an independent appraiser of
recognized standing mutually selected by Intermix and a majority of
disinterested directors of the Corporation or, if they cannot agree on an
appraiser within twenty (20) days after the date Intermix receives the Intermix
Special Securities Notice or the Increasing Securities Notice (or, if earlier,
within twenty (20) days of the date that Intermix notifies the Corporation that
it has become aware of an event triggering its rights under Section 3.6), as
applicable, each shall select an independent appraiser of recognized standing
(no later than the expiration of such twenty (20)-day period) and the appraisers
shall be instructed to promptly designate an independent appraiser of recognized
standing, whose appraisal shall be determinative of the applicable purchase
price. The parties shall use their reasonable best efforts to select an
appraiser and cause the applicable appraiser to complete such appraisal as
promptly as possible. The appraiser(s) shall be instructed to determine the
Intermix Special Securities Purchase Price or the Intermix Increasing Securities
Purchase Price, as applicable, based on the fair market value of the Intermix
Special Securities or the Intermix Increasing Securities, as applicable. The
cost of such appraisal shall be shared equally by Intermix and the Corporation.

 

3.6.4 Notice of Intermix’s intention to accept the Intermix Offer or to purchase
the Intermix Increasing Securities shall be evidenced in writing signed by
Intermix and delivered to the Corporation within fifteen (15) days following the
date the Intermix Special Securities Purchase Price or Intermix Increasing
Securities Purchase Price, as applicable, is determined pursuant to Section
3.6.3 above (the “Intermix Notice of Acceptance”).

 

3.6.5 If Intermix delivers an Intermix Notice of Acceptance in respect of an
Intermix Special Securities Offer, then the Corporation shall not Issue the
Special Securities until after (or contemporaneously with) the Issuance of the
Intermix Special Securities to Intermix (in exchange for the Intermix Special
Securities Purchase Price) pursuant to this Section 3.6. If

 

12



--------------------------------------------------------------------------------

Intermix delivers an Intermix Notice of Acceptance with respect to the purchase
of Intermix Increasing Securities, then the corporation shall promptly issue the
Intermix Increasing Securities to Intermix pursuant to this Section 3.6 in
exchange for the Intermix Increasing Securities Purchase Price. In the event
Intermix does not deliver an Intermix Notice of Acceptance within such fifteen
(15)-day period, then Intermix shall forfeit (i) its rights under this Section
3.6 with respect to the applicable Issuance of Special Securities or Adjustment
Event and (ii) its rights under this Section 3.6 with respect to future
Issuances of Special Securities and future Adjustment Events; provided that
Intermix shall not forfeit its rights with respect to future Issuances of
Special Securities and future Adjustment Events under clause (ii) of this
sentence if, after giving effect to the Issuance of Special Securities or
Adjustment with respect to which Intermix elected not to deliver an Intermix
Notice of Acceptance, Intermix would directly or indirectly continue to hold
more than 50% of the Common Stock of the Corporation (calculated in accordance
with Section 2.6 and assuming issuance of all securities authorized under the
Equity Incentive Plan). If Intermix shall have forfeited its rights under
clauses (i) and (ii) of the preceding sentence, then this Section 3.6 shall
automatically thereupon terminate.

 

ARTICLE 4

BOARD OF DIRECTORS; GOVERNANCE

 

4.1 Election and Designation of Directors. Each Stockholder shall from time to
time take such action, in his capacity as a direct or indirect stockholder of
the Corporation, including the voting or causing to be voted of all Voting Stock
(as defined below) owned or controlled by such Stockholder, as may be necessary
to cause the Corporation to be managed at all times by a Board composed as
follows:

 

4.1.1 The authorized number of directors on the Board shall be five (5);

 

4.1.2 For so long as Redpoint holds shares of Series A Preferred Stock and at
least 1,000,000 shares of Common Stock (which 1,000,000 shares of Common Stock
may include such shares of Series A Preferred Stock and shall be calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like) (the “Redpoint
Designation Period”), it shall designate the director to be elected pursuant to
Section D(2)(c)(i) of the Certificate (the “Redpoint Director”), who shall
initially be Geoffrey Yang;

 

4.1.3 During the Intermix Rights Period, Intermix shall designate two (2) of the
directors to be elected pursuant to Section D(2)(c)(ii) of the Certificate (the
“Intermix Directors”), who shall initially be Richard Rosenblatt and Andy
Sheehan; provided that in the event Intermix directly or indirectly holds less
than 2,000,000 shares of Common Stock (but more than 1,000,000 shares of Common
Stock) (in each case calculated in accordance with Section 2.6 and adjusted for
any stock splits, reverse stock splits, stock dividends, recapitalizations and
the like) and is no longer required to account for its equity interest in the
Corporation under the equity method of accounting under generally accepted
accounting principals or under applicable financial reporting requirements of
the Securities and Exchange Commission, then Intermix shall designate only one
(1) Intermix Director (the period during which Intermix is entitled to designate
an Intermix Director pursuant to this Section 4.1.3 shall be referred to as the
“Intermix Designation Period”);

 

13



--------------------------------------------------------------------------------

4.1.4 For so long as MSV holds at least 1,000,000 shares of Common Stock
(calculated in accordance with Section 2.6 and as adjusted for any stock splits,
reverse stock splits, stock dividends, recapitalizations and the like) (the “MSV
Designation Period”), it shall designate one (1) of the directors to be elected
pursuant to Section D(2)(c)(ii) of the Certificate (the “MSV Director”), who
shall initially be Christopher DeWolfe; and

 

4.1.5 One (1) director shall be elected pursuant to Section D(2)(c)(iii) of the
Certificate (the “At-Large Director”) by holders of a majority of Voting Stock
(on an as-if converted basis); provided that, during the Intermix Designation
Period, the At-Large Director shall not be an Affiliate of either of Intermix or
VantagePoint Venture Partners.

 

4.2 Expenses. The Corporation shall pay the reasonable out-of-pocket expenses
incurred by each Board member designated pursuant to Article 4 in connection
with attending the meetings of the Board and any committees thereof.

 

4.3 Covenant to Vote.

 

4.3.1 Each of the Stockholders agrees to vote or cause to be voted, in person or
by proxy, all of the Shares owned or controlled by such Stockholder and entitled
to vote at any annual or special meeting of the stockholders of the Corporation
called for the purpose of voting on the election of directors (“Voting Stock”),
or to execute a written consent in lieu thereof, (a) in favor of the election or
removal of the directors in accordance with the provisions of this Article 4,
and (b) in favor of (i) any acquisition of the Corporation by a third party
(including by way of merger, asset sale or otherwise) that is approved by the
Board and (ii) any public offering or other equity financing of the Corporation
that is approved by the Board (each such transaction an “Approved Transaction”),
and shall take all other necessary or desirable actions within his or its
control (including, without limitation, attending all meetings in person or by
proxy for purposes of obtaining a quorum and executing all written consents in
lieu of meetings, as applicable), and the Corporation shall take all necessary
and desirable actions within its control (including, without limitation, calling
special Board and stockholder meetings), to effectuate the provisions of this
Article 4. Without limiting the generality of the foregoing, the Stockholders
expressly agree that notwithstanding the potential applicability of Section
2115(b) of the California General Corporation Law (the “CGCL”) to the election
of directors of the Corporation (and applicable provisions of the Certificate
relating thereto), the Stockholders will vote their shares of Voting Stock in
favor of the election or removal of the directors in accordance with the
provisions of this Article 4 as if the cumulative voting provisions of the CGCL
(including without limitation, the cumulative voting provisions of Sections
301.5, 303 and 708 of the CGCL) did not apply to the election or removal of
directors of the Corporation.

 

4.3.2 In addition to voting in favor of (or consenting to) such Approved
Transaction in accordance with Section 4.3.1, each Stockholder agrees to each
take all necessary and desirable actions approved by the Board in connection
with the consummation of the Approved Transaction, including the execution of
such agreements and such instruments and other actions reasonably necessary to
(a) provide the representations, warranties, indemnities, covenants, conditions,
non-compete agreements, escrow agreements and other provisions and agreements
relating to such Approved Transaction and (b) effectuate the allocation and
distribution of the aggregate consideration upon the Approved Transaction;
provided that this

 

14



--------------------------------------------------------------------------------

Section 4.3.2 shall not require any Stockholder to indemnify the purchaser in
any Approved Transaction for breaches of the representations, warranties or
covenants of the Company or any other Stockholder, except to the extent (i) such
Stockholder is not required to incur more than its pro rata share of such
indemnity obligation (based on the total consideration to be received by all
Stockholders that are similarly situated and hold the same class or series of
capital stock) and (ii) such indemnity obligation is provided for and limited to
a post-closing escrow or holdback arrangement of cash or stock paid in
connection with the Approved Transaction; further provided that this Section
4.3.2 shall not require Intermix to enter into any non-competition agreement,
non-solicitation agreement or similar agreement restricting the manner in which
Intermix may conduct business in connection with such Approved Transaction.
Further, each Stockholder also agrees (1) to refrain from exercising any
dissenters’ rights or rights of appraisal under applicable law at any time with
respect to such Approved Transaction, and (2) to direct and use such
Stockholder’s commercially reasonable efforts to cause such Stockholder’s
employees, agents and representatives not to, directly or indirectly, initiate,
solicit, encourage or otherwise facilitate any inquiries or the making of any
proposal for the Approved Transaction or any proposal that is intended, or could
otherwise reasonably be expected, to delay, prevent, impair, interfere with,
postpone or adversely affect the ability of the Corporation to consummate the
Approved Transaction. All Stockholders will bear their pro rata share (based
upon the amount of consideration to be received) of the reasonable costs of any
Approved Transaction to the extent such costs are incurred for the benefit of
all selling Stockholders and are not otherwise paid by the Corporation or the
other party. Costs incurred by any Stockholder on its own behalf will not be
considered costs of the Approved Transaction hereunder.

 

4.4 Removal of Directors.

 

4.4.1 At all times (a) during the Redpoint Designation Period, Redpoint shall
have the right to require the removal, with or without cause, of the Redpoint
Director, and no other Person shall have any rights to remove the Redpoint
Director; (b) during the Intermix Designation Period, Intermix shall have the
right to require the removal, with or without cause, of any or all of the
Intermix Directors, and no other Person shall have any rights to remove any
Intermix Director; (c) during the MSV Designation Period, MSV shall have the
right to require the removal, with or without cause, of the MSV Director, and no
other Person shall have any rights to remove the MSV Director and (d) holders of
a majority of Voting Stock (on an as-if converted basis) shall have the right to
require the removal, with or without cause, of the At-Large Director.

 

4.4.2 In the event that any of Intermix, MSV, Redpoint or holders of a majority
of Voting Stock (on an as-if converted basis) shall, in accordance with Section
4.1, request the removal of the Redpoint Director, any Intermix Director, the
MSV Director or the At-Large Director, as applicable, then each of the other
Stockholders hereby agrees to join with Redpoint, Intermix, MSV or holders of a
majority of Voting Stock (on an as-if converted basis), as applicable, in
recommending such removal as described above, and in causing the Corporation
either to promptly hold a special meeting of stockholders and to vote or cause
to be voted, in person or by proxy, all of the Common Stock and Preferred Stock
owned or controlled by such Stockholder and entitled to vote at such meeting or
to execute a written consent in lieu thereof, as the case may be, effecting such
removal.

 

15



--------------------------------------------------------------------------------

4.5 Quorum. For purposes of meetings of the Board, the Bylaws of the Corporation
shall provide for a quorum to consist of at least 51% of the full Board.

 

4.6 Vacancies. Except as described below, in the event a vacancy is created on
the Board by reason of the death, disability, removal or resignation of any
director or otherwise, (a) such vacancy may be filled by the remaining directors
in accordance with the Bylaws, and with respect to the Redpoint Director, the
Intermix Directors, the MSV Director and the At-Large Director, after obtaining
the designation of Redpoint, Intermix, MSV or holders of a majority of Voting
Stock, as applicable, and (b) if not so filled, each of the Stockholders hereby
agrees, in its capacity as a stockholder of the Corporation, to elect a director
to fill such vacancy in accordance with the selection procedures set forth in
Section 4.1. Upon the designation of a successor director, each of the
Stockholders hereby agrees, in his capacity as a stockholder of the Corporation,
to use its best efforts to cause the Corporation either to promptly hold a
special meeting of stockholders or to execute a written consent in lieu thereof,
and each of the Stockholders hereby agrees to vote or cause to be voted all of
the Common Stock owned or controlled by such Stockholder and entitled to vote at
such meeting, in person or by proxy, or pursuant to such written consent of
stockholders, in favor of the person or persons selected in accordance with
Section 4.1 to fill such vacancy and, if necessary, in favor of removing any
director elected to fill such vacancy other than in accordance with the
selection procedures of Section 4.1.

 

4.7 Indemnification Provisions. The Corporation shall enter into an
indemnification agreement with each of its executive officers and directors,
substantially in the form of Exhibit B hereto.

 

ARTICLE 5

FINANCIAL STATEMENTS AND OTHER INFORMATION; INSPECTIONS;

ADDITIONAL AGREEMENTS

 

5.1 Delivery of Financial Information.

 

Prior to the consummation of a Qualified IPO, the Corporation shall comply with
the provisions of this Article 5:

 

5.1.1 Monthly Statements. So long as the Intermix Rights Period is in effect
(with respect to Intermix) or so long as Redpoint (together with its Affiliates)
directly or indirectly holds at least 1,000,000 shares of Common Stock
(calculated in accordance with Section 2.6 and as adjusted for any stock splits,
reverse stock splits, stock dividends, recapitalizations and the like) (with
respect to Redpoint), then as soon as available, but not later than 10 business
days after the end of each monthly accounting period, the Corporation shall
cause to be delivered to Intermix and/or Redpoint, as applicable, an unaudited
internal financial report of the Corporation in the form provided to the
Corporation’s senior management, and which shall include the following:

 

(a) a profit and loss statement for such monthly accounting period, together
with a cumulative profit and loss statement from the first day of the current
fiscal year to the last day of such monthly accounting period;

 

16



--------------------------------------------------------------------------------

(b) a balance sheet as at the last day of such monthly accounting period;

 

(c) a cash flow analysis for such monthly accounting period on a cumulative
basis for the current fiscal year to date;

 

(d) a narrative summary (including a comparison to the Annual Plan and to prior
accounting periods) of the Corporation’s operating and financial performance for
such monthly accounting period; and

 

(e) if applicable, a comparison between the actual figures for such monthly
accounting period and the comparable figures for the prior year for such monthly
accounting period, with an explanation of any material differences between them.

 

5.1.2 Quarterly Financial Statements. So long as the Intermix Rights Period is
in effect (with respect to Intermix) or so long as Redpoint (together with its
Affiliates) directly or indirectly holds at least 1,000,000 shares of Common
Stock (calculated in accordance with Section 2.6 and as adjusted for any stock
splits, reverse stock splits, stock dividends, recapitalizations and the like)
(with respect to Redpoint), then, as soon as available, but not later than 10
business days after the end of each of the first three (3) quarters of each
fiscal year of the Corporation, the Corporation shall cause to be delivered to
Intermix and/or Redpoint, as applicable, unaudited consolidated financial
statements of the Corporation, which shall include a statement of cash flows and
statement of operations for such quarter and a balance sheet as at the last day
thereof, each prepared in accordance with GAAP (except as set forth in the notes
thereto), and setting forth in each case in comparative form the figures for the
corresponding quarterly periods of the previous fiscal year, subject to changes
resulting from normal year-end adjustments, all in reasonable detail and
certified by the principal financial or accounting officer of the Corporation,
except that such financial statements need not contain the notes required by
generally accepted accounting principles.

 

5.1.3 Budget. So long as the Intermix Rights Period is in effect (with respect
to Intermix) or so long as Redpoint (together with its Affiliates) directly or
indirectly holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like) (with respect to
Redpoint), then, as soon as available, but not later than thirty (30) days prior
to the beginning of each fiscal year, the Corporation shall cause to be
delivered to Intermix and/or Redpoint, as applicable, the Annual Plan for the
next fiscal year.

 

5.1.4 Annual Audit. So long as the Intermix Rights Period is in effect (with
respect to Intermix) or so long as Redpoint (together with its Affiliates) or
MSV (together with its Affiliates) directly or indirectly holds at least
1,000,000 shares of Common Stock (calculated in accordance with Section 2.6 and
as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) (with respect to Redpoint or MSV, as
applicable), then, (i) as soon as available, but not later than 30 days after
the end of each fiscal year of the Corporation, the Corporation shall cause to
be delivered to Intermix, Redpoint and/or MSV, as applicable, draft financial
statements of the Corporation, which shall include a draft statement of

 

17



--------------------------------------------------------------------------------

cash flows and statement of operations for such fiscal year and a draft balance
sheet as at the last day thereof, and (ii) as soon as available, but not later
than 20 days prior to the date that Intermix or, if applicable, the Corporation
is required to file its annual report on Form 10-K with the Securities and
Exchange Commission, the Corporation shall cause to be delivered to Intermix,
Redpoint and/or MSV, as applicable, the audited consolidated financial
statements of the Corporation, which shall include a statement of cash flows and
statement of operations for such fiscal year and a balance sheet as at the last
day thereof, each prepared in accordance with GAAP (except as set forth in the
notes thereto), and accompanied by the report of a firm of independent certified
public accountants of recognized international standing that is the same firm of
independent certified public accountants that has been retained by Intermix to
deliver an audited opinion to Intermix with respect to Intermix’s financial
statements. In addition, during such period, the Corporation shall cause to be
delivered to Intermix and/or Redpoint, as applicable, copies of all reports and
management letters prepared for or delivered to the management of the
Corporation by its independent accountants.

 

5.1.5 Subsidiaries. If for any period the Corporation shall have any subsidiary
or subsidiaries whose accounts are consolidated with those of the Corporation,
then in respect of such period the financial statements delivered pursuant to
the foregoing clauses shall be consolidated (and consolidating if normally
prepared by the Corporation) financial statements of the Corporation and all
such consolidated subsidiaries.

 

5.1.6 GAAP Reporting. The financial statements and reports delivered under this
subsection shall fairly present in all material respects the financial position
and results of operations of the Corporation at the dates thereof and for the
periods then ended and shall have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to normal year-end
audit adjustments).

 

5.1.7 Sarbanes-Oxley and Exchange Act Compliance. So long as the Intermix Rights
Period is in effect:

 

(a) The Corporation will establish and maintain internal control over financial
reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act), and
the Corporation shall take all steps reasonably necessary to ensure that such
internal control over financial reporting provides reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Corporation shall establish policies and procedures
so as to: (i) maintain records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Corporation; (ii)
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Corporation are
being made only in accordance with authorizations of management and directors of
the Corporation; and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Corporation’s assets that could have a material effect on the financial
statements. Without limiting the generality of the foregoing, such policies and
procedures will

 

18



--------------------------------------------------------------------------------

be designed in a manner that will enable the Chief Executive Officer and Chief
Financial Officer of Intermix to engage in the review and evaluation process
mandated by the Exchange Act and to ensure that all information (both financial
and non-financial) regarding the Corporation required to be disclosed by
Intermix in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC;

 

(b) The Corporation shall disclose to Intermix at or prior to the delivery of
each of quarterly and annual financial statements referenced above, based on its
evaluation with respect to the most recent fiscal period covered by such
financial statements: (i) all significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Corporation’s or Intermix’s
ability to record, process, summarize and report financial information, in each
case to the extent necessary for an officer of Intermix, to accurately make the
certifications required under Section 302 of the Sarbanes-Oxley Act of 2002; and
(ii) any fraud, whether or not material, that involves management or other
employees of the Corporation or any of its Subsidiaries, in each case who have a
significant role in the Corporation’s internal control over financial reporting;

 

(c) The Corporation will disclose to Intermix at or prior to the delivery of the
Quarterly and Annual Financial Statements pursuant to Sections 5.1.2 and 5.1.4
any change in internal control over financial reporting that occurred during the
period ended covered by such financial statements that has materially affected,
or is reasonably likely to materially affect, internal control over financial
reporting, including any corrective actions taken with regard to significant
deficiencies or material weaknesses; and

 

(d) Without the prior consent of Intermix, the Corporation and its Subsidiaries
shall not establish any material off-balance sheet obligation or liability of
any nature (matured or unmatured, fixed or contingent) to, or any financial
interest in, any third party or entities, the purpose or effect of which is to
defer, postpone, reduce or otherwise avoid or adjust the recording of debt
expenses incurred by the Corporation or any of its Subsidiaries, including,
without limitation, in connection with any “off-balance sheet arrangements” (as
defined in Item 303(a)(4) of Regulation S-K) effected by the Corporation or any
of its Subsidiaries.

 

5.1.8 Intermix Networks. So long as Intermix (together with its Affiliates)
holds at least 1,000,000 shares of Common Stock (calculated in accordance with
Section 2.6 and as adjusted for any stock splits, reverse stock splits, stock
dividends, recapitalizations and the like) the Corporation will continue to be
reported as part of the “Intermix network” in surveys and reports compiled by
comScore, Media Metrix, Nielson NetRatings and similar Internet audience
measurement services.

 

19



--------------------------------------------------------------------------------

5.1.9 Inspection Rights. So long as the Intermix Rights Period is in effect
(with respect to Intermix) or so long as Redpoint (together with its Affiliates)
or MSV (together with its Affiliates) directly or indirectly holds at least
1,000,000 shares of Common Stock (calculated in accordance with Section 2.6 and
as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) (with respect to Redpoint or MSV, as
applicable), the Corporation shall afford to Intermix, Redpoint and/or MSV, as
applicable, and to each of their respective employees, counsel and other
authorized representatives, during normal business hours, access, upon
reasonable advance notice, to all of the books, records and properties of the
Corporation, and to make copies of such records and permit such Persons to
discuss all aspects of the Corporation with any officers, employees or
accountants of the Corporation, and the Corporation shall provide to Intermix
and/or Redpoint, as applicable, such other information (in writing if so
requested) regarding the assets, properties, operations, business affairs and
financial condition of the Corporation as Intermix or Redpoint, as applicable,
may reasonably request; provided, however, that such investigation and
preparation of responses shall not unreasonably interfere with the operations of
the Corporation. During such period, the Corporation will instruct its
independent public accountants to discuss such aspects of the financial
condition of the Corporation with Intermix or Redpoint and their respective
representatives as Intermix and/or Redpoint, as applicable, may reasonably
request, and to permit Intermix and/or Redpoint, as applicable, and their
respective representatives to inspect, copy and make extracts from such
financial statements, analyses, work papers, and other documents and information
(including electronically stored documents and information) prepared by such
accountants with respect to the Corporation as Intermix or Redpoint, as
applicable, may reasonably request. Without limiting the generality of the
foregoing, the Corporation shall provide such assistance, access, information
and documents to Intermix as Intermix may reasonably require to enable Intermix
to meet its financial reporting and other disclosure obligations with respect to
the Corporation under the Exchange Act. In addition, the Corporation shall
notify Intermix of the occurrence of any event relating to the Corporation that
would result in Intermix having to file a Current Report on Form 8-K under the
Exchange Act within one (1) business day of the occurrence of such event
(assuming, for this purpose, that the Corporation constitutes a material
subsidiary of Intermix) and shall provide the Corporation with copies of any
contracts or other documents that it may be required to file as an exhibit to
such Current Report; provided that the Corporation shall notify Intermix
immediately upon becoming aware of the disclosure of any information relating to
the Corporation that may constitute material nonpublic information of Intermix
within the meaning of Regulation FD promulgated under the Exchange Act (other
than information described in Rule 100(b)(2) of Regulation FD).

 

5.1.10 Confidentiality; Compliance with Securities Laws.

 

(a) Each Stockholder agrees to maintain the confidentiality of any confidential
and proprietary information of the Corporation obtained by it (including,
without limitation, any material nonpublic information) (“Confidential
Information”); provided, however, that Confidential Information shall not
include any information that (i) is or becomes generally available to the public
other than as a result of a disclosure by the receiving party or its
representatives, (ii) is already in the receiving party’s possession, provided
that such information is not subject to a contractual, legal or fiduciary
obligation of confidentiality for the benefit of the Corporation, or (iii)
becomes available to the receiving party on a non-confidential

 

20



--------------------------------------------------------------------------------

basis from a source other than the Corporation or any of its affiliates or
representatives, provided that such source is not bound by a contractual, legal
or fiduciary obligation to keep such information confidential for the benefit of
the Corporation; further provided that the foregoing will not prohibit a
Stockholder from disclosing Confidential Information to (x) the extent it is
required to do so by applicable law so long as such Stockholder provides
Intermix immediate notice of the Confidential Information that it is legally
required to disclose and takes appropriate steps to preserve the confidentiality
of such information to the extent reasonably practicable (including by, for
example, cooperating with the Corporation to seek an appropriate protective
order), or (y) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Corporation, or to any Affiliate, partner,
member, stockholder or wholly owned subsidiary of such Stockholder in the
ordinary course of business, provided that any such Person that is not under a
pre-existing confidentiality obligation with respect to such Confidential
Information that is similar in scope to the provisions on Section 5.1.10 shall
first agree in writing to be bound by terms no less restrictive than those
provided for in this Section 5.1.10 in respect of such Confidential Information.
Notwithstanding the foregoing, the Stockholders acknowledge that Intermix has
reporting obligations with respect to the Corporation under the Exchange Act and
that disclosure by Intermix of Confidential Information that it reasonably
determines it is required to disclose shall not constitute a breach of this
Section 5.1.10.

 

(b) The Corporation will take such measures as are reasonably requested by
Intermix to enable Intermix to maintain compliance with the Securities Act and
Exchange Act, which measures shall include implementation of internal policies
to ensure that the Corporation’s personnel preserve the confidentiality of
Confidential Information (including by requiring all employees and consultants
to execute proprietary information and inventions agreements) and adopting
Intermix’s insider trading policy.

 

5.1.11 Press Release. So long as (a) Intermix directly or indirectly through its
Affiliates holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like), and (b) shares of the
Corporation’s capital stock are not publicly traded on the Nasdaq National
Market, New York Stock Exchange or other exchange, the Corporation shall
pre-clear with Intermix all press releases or similar public disclosures.
Intermix shall approve or provide its comments to any such proposed press
release within 48 hours of receipt of a draft of the proposed press release.

 

21



--------------------------------------------------------------------------------

 

ARTICLE 6

LEGEND

 

Each certificate representing the Shares now or hereafter owned by a Stockholder
or issued to any Person in connection with a transfer pursuant to Article 2 or
Article 3 hereof shall be endorsed with the following legend:

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
STOCKHOLDERS AGREEMENT AMONG THE HOLDER OF THE SECURITIES, THE CORPORATION, AND
CERTAIN STOCKHOLDERS OF THE CORPORATION. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.

 

Each Stockholder agrees that the Corporation may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Article 6 above to enforce the provisions of this
Agreement and the Corporation agrees to promptly do so. The legend shall be
removed upon termination of this Agreement.

 

ARTICLE 7

PURCHASE OPTION

 

7.1 Purchase Option.

 

7.1.1 General. So long as Intermix (together with its Affiliates) directly or
indirectly holds at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like), in the event Intermix
receives a bona fide third-party offer with respect to a Change of Control of
Intermix (a “Change of Control Offer”) within the twelve (12) month-period
commencing on the date hereof (the “Purchase Option Period”), then, following
receipt of such offer (and provided discussions relating to such offer are
then-ongoing), Intermix shall have the right to purchase (the “Purchase Option”)
up to 100% of Common Stock and Common Stock Equivalents of the Corporation held
by the other Stockholders, whether now owned or hereafter acquired, for the
purchase price described in Section 7.1.2 (the “Purchase Price”) subject to the
terms and conditions set forth in this Article 7.

 

7.1.2 Purchase Price. If Intermix exercises the Purchase Option, the Purchase
Price to be paid by Intermix to each respective Stockholder at the time of the
consummation of the Purchase Option shall equal:

 

(a) For Redpoint, an amount equal to the greater of (x) (i) $125.0 million
multiplied by (ii) a fraction, the numerator of which shall be the number of
shares of Common Stock held by Redpoint (calculated in accordance with Section
2.6) and the denominator of which shall be the total number of shares of Common
Stock (calculated in accordance with Section 2.6) outstanding on the date that
Intermix delivers the Purchase Notice (as defined below), or (y) $23.00 per
share of Common Stock held by Redpoint (calculated in accordance with Section
2.6 and as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like) (the aggregate Purchase Price paid to Redpoint
under this Section 7.1.2(a) being the “Redpoint Purchase Price”); and

 

22



--------------------------------------------------------------------------------

(b) For each other Stockholder, an amount equal to (i) $125.0 million minus the
Redpoint Purchase Price, multiplied by (ii) a fraction, the numerator of which
shall be the number of shares of Common Stock held by such Stockholder
(calculated in accordance with Section 2.6) and the denominator of which shall
be the total number of shares of Common Stock (calculated in accordance with
Section 2.6) then held by all Stockholders other than Redpoint on the date that
Intermix delivers the Purchase Notice (as defined below).

 

7.1.3 Procedures. To exercise the Purchase Option, following receipt of a Change
of Control Offer, Intermix shall deliver to the Corporation and the other
Stockholders at any time during the Purchase Option Period a written notice
indicating that it has elected to exercise of the Purchase Option (the “Purchase
Notice”). The Purchase Notice shall specify the date for the consummation of the
Purchase Option (the “Purchase Date”) which shall be within ninety (90) days
after the delivery of the Purchase Notice to such Stockholders or such longer
period of time as may be necessary to comply with any regulatory conditions
applicable to such transaction. The consummation of the Purchase Option (the
“Purchase Option Closing”) shall take place at the offices of the Corporation,
Intermix or such other reasonable location designated by Intermix at the time
and on the Purchase Date set forth in the Purchase Notice. At the Purchase
Option closing, (a) Intermix shall deliver to the Stockholders the Purchase
Price applicable to each Stockholder and (b) each Stockholder shall deliver to
Intermix the certificates representing all of the issued and outstanding shares
of capital stock of the Corporation (and any securities which are exercisable
for, convertible into, or exchangeable for, any shares of capital stock of the
Corporation) being purchased under the Purchase Option, duly endorsed for
transfer, such shares to be delivered free and clear of any liens or
encumbrances.

 

7.1.4 Issuances of Shares During Purchase Option Period. During the Purchase
Option Period, the Corporation shall not issue Common Stock or Common Stock
Equivalents to any Person (other than stock options to employees covered by the
following sentence) unless such Person agrees to be bound by the terms of this
Article 7 with respect to the Purchase Option and to require each of its
transferees to be bound by the Purchase Option. In addition, during the Purchase
Option Period, the Corporation shall not issue stock options to employees,
directors or consultants unless such employee, director or consultant executes a
Stock Option Agreement in the form of Exhibit D hereto.

 

7.1.5 Limitations on Purchase Option. Notwithstanding the foregoing, Intermix
may not exercise the Purchase Option if (a) the Corporation has previously
received a bona fide third party offer to purchase the Corporation’s capital
stock or assets for a purchase price greater than $125.0 million and discussions
regarding such acquisition between the Corporation and such third party are
ongoing, or (b) the Corporation has previously filed a registration statement
with the Securities and Exchange Commission for a Qualified IPO (and such
registration statement has not been withdrawn).

 

ARTICLE 8

MISCELLANEOUS

 

8.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware without giving effect to the choice of law
provisions thereof. Each

 

23



--------------------------------------------------------------------------------

of the parties hereto hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction of the courts of the State of California and of
the United States of America, in each case located in the County of Los Angeles,
for any action, proceeding or investigation in any court or before any
governmental authority (“Litigation”) arising out of or relating to this
Agreement and the transactions contemplated hereby (and agrees not to commence
any Litigation relating thereto except in such courts), and further agrees that
service of any process, summons, notice, or document by U.S. registered mail to
its respective address set forth in this Agreement, or such other address as may
be given by one or more parties to the other parties in accordance with the
notice provisions of Section 8.6, shall be effective service of process for any
Litigation brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any Litigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of California or the United
States of America, in each case located in the County of Los Angeles, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such Litigation brought in any such court has been
brought in an inconvenient forum.

 

8.2 Market Standoff. Each of the parties to this Agreement agree that, upon
request by the managing underwriter of any Underwritten Offering by the
Corporation, for a period of (a) fourteen (14) days prior to the expected date
of effectiveness of any Underwritten Offering (such expected date to be
indicated to the Stockholder in a notice by the Corporation which may be amended
at any time by the Corporation in good faith), and (b) one hundred eighty (180)
days following the effective date of the Corporation’s initial underwritten
public offering of its Common Stock on Form S-1 or similar form under the
Securities Act on Form S-1 or similar form under the Securities Act, each party
hereto shall not, unless otherwise agreed to by the managing underwriters,
directly or indirectly sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase, or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound), any
securities of the Corporation held by it or enter into any hedging or other
transaction that transfers the economic consequences of such investment, at any
time during such period except such Common Stock included by the parties hereto
in such registration; provided, however, that all executive officers and
directors of the Corporation and all other Persons with demand registration
rights shall be required to enter into similar agreements. In addition, each
party hereto agrees to acknowledge the undertaking provided for in this Section
8.2 by entering into customary written “lock-up” agreements, consistent with the
foregoing, with the managers of the relevant underwriting. In order to enforce
the foregoing covenant, the Corporation may impose stop-transfer instructions
with respect to the securities held by each party hereto (and the shares or
securities of every person subject to the foregoing restriction) until the end
of such period.

 

8.3 Amendment. Any provision of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), by the written consent of Stockholders holding
of at least a majority of the outstanding shares of Common Stock (calculated
pursuant to Section 2.6) including (a) the written consent of Intermix so long
as Intermix and its Affiliates own at least 1,000,000 shares of Common Stock
(calculated in accordance with Section 2.6 and as adjusted for any stock splits,
reverse stock splits, stock dividends, recapitalizations and the like), (b) the
written consent of Redpoint so long as Redpoint and its Affiliates own at least
1,000,000 shares of Common Stock (calculated in accordance with Section 2.6 and
as adjusted for any stock splits,

 

24



--------------------------------------------------------------------------------

reverse stock splits, stock dividends, recapitalizations and the like) and (c)
the written consent of MSV so long as MSV and its Affiliates own at least
1,000,000 shares of Common Stock (calculated in accordance with Section 2.6 and
as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like); provided that any Stockholder may waive any of
its rights hereunder without obtaining the consent of any other Stockholder. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon such Stockholder, its successors and assigns, and the Corporation, as
applicable.

 

8.4 Assignment of Rights. This Agreement and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors and assigns; provided that the rights of any party to this
Agreement may not be assigned except to a transferee of such party in connection
with a Transfer of Shares of Common Stock or Common Stock Equivalents in
accordance with this Agreement.

 

8.5 Term. The term of this Agreement shall begin on the date hereof. Except for
any provision of this Agreement which specifically provides that it shall
survive termination, this Agreement (and the rights and obligations of the
parties hereto) shall terminate upon the occurrence of the earliest of the
following: (i) the closing of a Qualified IPO; (ii) the closing of the sale of
all or substantially all of the Corporation’s assets to another entity; (iii)
the merger, consolidation or reorganization of the Corporation, in which
transaction the Corporation’s Stockholders immediately prior to such transaction
own immediately following such transaction less than fifty (50%) of the
surviving entity or its parent; or (iv) written agreement of Stockholders
holding of at least a majority of the outstanding shares of Common Stock
(calculated pursuant to Section 2.6) including (a) the written consent of
Intermix so long as Intermix and its Affiliates own at least 1,000,000 shares of
Common Stock (calculated in accordance with Section 2.6 and as adjusted for any
stock splits, reverse stock splits, stock dividends, recapitalizations and the
like), (b) the written consent of Redpoint so long as Redpoint and its
Affiliates own at least 1,000,000 shares of Common Stock (calculated in
accordance with Section 2.6 and as adjusted for any stock splits, reverse stock
splits, stock dividends, recapitalizations and the like) and (c) the written
consent of MSV so long as MSV and its Affiliates own at least 1,000,000 shares
of Common Stock (calculated in accordance with Section 2.6 and as adjusted for
any stock splits, reverse stock splits, stock dividends, recapitalizations and
the like).

 

8.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively delivered upon personal delivery to the party to be
notified, or upon the passage of five (5) calendar days after deposit in the
United States mail, by registered or certified mail, postage prepaid, or the
passage of two (2) days if sent by the next day delivery service of a
nationally-recognized reputable courier, each properly addressed to the party to
be notified, as set forth on the Exhibit A hereto or at such other address as
such party or any subsequent Stockholder may designate by ten (10) calendar
days’ advance written notice to the other parties hereto, or, if sent by
facsimile, upon completion of such facsimile transmission, as conclusively
evidenced by the transmission receipt thereof.

 

8.7 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this

 

25



--------------------------------------------------------------------------------

Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

 

8.8 Attorney Fees. In the event that any dispute among the parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs, and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs, and expenses of appeals.

 

8.9 Counterparts. This Agreement may be executed in two or more counterparts and
signature pages may be delivered by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

8.10 Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for any
other party’s failure to perform its obligations under this Agreement, each such
party acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and all such parties shall be entitled
to specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
the parties from pursuing any other remedies for such breach, including the
recovery of monetary damages.

 

8.11 Further Actions and Instruments. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement. The Stockholders agree to cooperate
affirmatively with the Corporation to enforce the rights and obligations hereto.

 

8.12 Representation by Counsel. Each party hereto represents and agrees with
each other that it has been represented by or had the opportunity to be
represented by, independent counsel of its own choosing, and that it has had the
full right and opportunity to consult with its respective attorney(s), that to
the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent, and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement free from coercion, duress, or undue influence. The
parties to this Agreement participated jointly in the negotiation and drafting
of this Agreement. If an ambiguity or question of intent or interpretation
arises, then this Agreement will be construed as if drafted jointly by the
parties to this Agreement, and no presumption or burden of proof will arise
favoring or disfavoring any party to this Agreement by virtue of the authorship
of any of the provisions of this Agreement.

 

(Signature page follows)

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE CORPORATION: MYSPACE, INC. By:   /s/ Christopher DeWolfe

Name:

  Christopher DeWolfe

Title:

  President STOCKHOLDERS: INTERMIX MEDIA, INC. By:   /s/ Richard Rosenblatt

Name:

  Richard Rosenblatt

Title:

  Chief Executive Officer MYSPACE VENTURES, LLC By:   /s/ Christopher DeWolfe

Name:

  Christopher DeWolfe

Title:

  President

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

REDPOINT VENTURES I, L.P., by its General Partner

Redpoint Ventures I, LLC

By:   /s/ W. Allen Beasley     W. Allen Beasley, Manager REDPOINT ASSOCIATES I,
LLC, as nominee By:   /s/ W. Allen Beasley     W. Allen Beasley, Manager
REDPOINT VENTURES II, L.P., by its General Partner

Redpoint Ventures II, LLC

By:   /s/ W. Allen Beasley     W. Allen Beasley, Manager REDPOINT ASSOCIATES II,
LLC, as nominee By:   /s/ W. Allen Beasley     W. Allen Beasley, Manager
REDPOINT TECHNOLOGY PARTNERS Q-1, L.P., by its General Partner

Redpoint Ventures I, LLC

By:   /s/ W. Allen Beasley     W. Allen Beasley, Manager

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

REDPOINT TECHNOLOGY PARTNERS A-1, L.P., by its General Partner

Redpoint Ventures I, LLC

By:   /s/ W. Allen Beasley     W. Allen Beasley, Manager

 